

116 S2487 IS: Defense Storage and Supply Efficiency Improvement Act
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2487IN THE SENATE OF THE UNITED STATESSeptember 17, 2019Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve the effectiveness and efficiency and reduce the cost of the supply chain and inventory
			 management of the Department of Defense by consolidating unnecessary and
			 unneeded storage centers. 
	
 1.Short titleThis Act may be cited as the Defense Storage and Supply Efficiency Improvement Act. 2.Authority of Department of Defense to consolidate infrastructure distribution centers to improve effectiveness and efficiency of supply chain and inventory management (a)In generalThe Secretary of Defense may consolidate infrastructure, including warehouses, at the distribution centers of the Department of Defense to improve the effectiveness and efficiency of the supply chain and inventory management of the Department to support the needs of the Armed Forces and reduce costs.
			(b)Plan
 (1)In generalNot later than 60 days before implementing any consolidation under subsection (a), the Secretary shall submit to Congress a plan for such consolidation.
 (2)ElementsAny plan submitted under paragraph (1) with respect to consolidation under subsection (a) shall include the following:
 (A)An estimate of the cost savings of such consolidation. (B)An itemized description of how such cost savings are expected to be spent.
 (C)A list of the specific facilities that will be subject to closure or disposal under such consolidation.
 (D)With respect to each facility subject to closure or disposal under such consolidation, an explanation of how the closure or disposal of the facility will increase the efficiency or enhance the functioning of the supply chain of the Department.
 (E)A certification that the overall effectiveness of the supply chain of the Department will not be compromised or hindered by such consolidation.